The petition satisfies the requirements of SCR 98(5). Accordingly,
                we approve attorney Carina Cilluffo's resignation. SCR 98(5)(a)(2). The
                petition is hereby granted.
                            It is so ORDERED.

                                                        /0A
                                                                             , C.J.
                                                  Pickering


                                                                                 J.
                                                  Gibbons


                                                        L A-01   4.4.2tx         J.
                                                  Hardesty




                                                  Parraguirre




                                                  Douglas


                                                                                 J.




                                                                             ,   J.
                                                 Saitta
                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Carina Cilluffo
                     Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A